Citation Nr: 1711328	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to January 15, 2010 for the grant of a 10 percent rating for residuals of an appendectomy.

2.  Entitlement to a disability rating in excess of 10 percent for two surgical scars, vertical, right of umbilicus and horizontal, upper right lower quadrant of the abdomen associated with residuals, appendectomy with surgical sequelae of inflamed mass, abdominal cavity.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of an appendectomy.

4.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2014, the Board remanded the issues of an increased initial rating for surgical scars and an earlier effective dated for the award of a 10 percent rating for service connected residuals of appendectomy for further development.

In a November 2014 decision, the Board adjudicated the appeal on the issues of an increased initial rating for surgical scars and an earlier effective dated for the award of a 10 percent rating for service connected residuals of appendectomy, denying both but awarding a compensable rating for surgical scars under another diagnostic code.  The issue of TDIU was remanded.

The Veteran appealed the November 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015 the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the November 2014 decision insofar as it denied November 2014, and remanded these issues to the Board for action consistent with the terms of the JMR.  

In August 2015, the Board remanded this case for further development.

In an August 2015 decision review officer (DRO) decision, the Veteran's rating for two surgical scars, vertical, right of umbilicus and horizontal, upper right lower quadrant abdomen was increased to 10 percent effective January 15, 2010.

In September 2016, the Board again remanded this case for further development.

The issues of increased ratings for surgical scars and residuals of appendectomy and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's March 22, 2002, VA treatment constitutes and informal claim for an increased rating for residuals of appendectomy.

2.  Entitlement to an increased rating for residuals of appendectomy was not factually ascertainable within one year of that March 22, 2002, claim.

3.  Entitlement to an increased rating for residuals of appendectomy was not factually ascertainable prior to January 15, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to January 15, 2010, for the assignment of a 10 percent rating for residuals of appendectomy are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).



EASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010 and provided additional notice in a letter sent to the Veteran in July 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  Here, the Board notes that the AOJ has made all necessary efforts to obtain any outstanding VA treatment records, including requesting any records of treatment at the Dayton VAMC.  A negative response was received in response to the request, in November 2015.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Earlier Effective Date

The Veteran contends that the effective date of the increase of the disability rating for residuals of appendectomy, from noncompensable to 10 percent, should be earlier.  He contends that he had a compensable level of symptoms since his separation from service.  

Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).

The Veteran was originally granted service connection for residuals of appendectomy in a November 1978 rating decision, which assigned a noncompensable rating effective October 28, 1978, the day after his separation from service.  Notice of this decision and of his appellate rights was mailed to the Veteran in December 1978.  He did not appeal that rating or submit new and material evidence within one year of its issuance and the November 1978 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).

In April 1985 the Veteran filed a claim for an increased rating.  This was denied in a September 1985 rating decision.  Notice of this decision and of the Veteran's appellate rights was mailed to him that month.  He did not appeal that rating or submit new and material evidence within one year of its issuance and it became final.  See id.

The finality of these earlier rating decisions prevents an effective date prior to the current appeal period.

The Veteran's current claim for an increased rating for residuals of appendectomy was received January 15, 2010, the current effective date for the 10 percent rating.   The record does not contain any communications from the Veteran between the September 1985 rating decision and the January 2010 claim.

During this interim, the Veteran did seek VA treatment for intermittent burning and abdominal pain on March 22, 2002.  In the now vacated November 2014 decision, the Board determined that this treatment record fell within the meaning of an examination under a regulation in place at that time.  That regulation provided that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, or evidence from state or other institutions when submitted by or on behalf of the veteran will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b) (2002).  In that November 2014 decision, the Board determined that the March 2002 treatment record was an informal claim for an increase for residuals of his appendectomy.  

The next question then becomes whether an increase in this disability was factually ascertainable within one year prior to receipt of that March 22, 2002, claim or whether it is factually ascertainable from the March 22, 2002 treatment record that an increase had occurred.  See 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  To this end, the Board notes that VA treatment records are considered to be within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's residuals of appendectomy are rated under hyphenated diagnostic code 7399-7301.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

Diagnostic Code (DC) 7301 provides rating criteria for adhesions of the peritoneum.  38 C.F.R. § 4.114.  Under this diagnostic code, mild symptoms warrant a noncompensable rating.  38 C.F.R. § 4.114, DC 7301.  A compensable (10 percent) level of disability requires moderate adhesions that are manifested by pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  Id.  Moderately severe adhesions warrant a 30 percent rating and are manifested by partial obstruction with delayed motility of barium meal and less frequent and less prolonged pain.  Id.  Severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, warrant a 50 percent rating.  Id.  

The Veteran did not have any treatment for this condition within one year prior of this March 2002 informal claim.

The March 2002 record documents that the Veteran presented as a walkin with concerns that he had a family history of diabetes and was concerned that he had never been fully evaluated for diabetes.  The Veteran reported that he had an appendectomy in 1976 and surgery in 1981 to remove scar tissue and the sutures did not reabsorb.  He reported that he had been having intermittent burning in the appendectomy scar area when he bent over and left mid abdominal pain that has been intermittent for a few years.  The Veteran reported that such symptoms could last up to several hours depending on what he ate.  The discomfort went away by itself and the Veteran did not need to take any over-the-counter medications to get rid of it.  He had no blood in stools, melena, constipation, or diarrhea.  After physical examination, this physician noted that the Veteran had minimal left mid abdominal tenderness.  Given that the Veteran's symptoms at this time were described as intermittent and minimal, this record shows mild symptoms consistent with the then existing noncompensable rating.  See 38 C.F.R. § 4.114, DC 7301.  This is not a description of colic pain, nor is it a description of pulling pain on attempting to work or aggravated by movements of the body; rather it is a description of pain depending on what he ate and pain that occurred intermittently.  The March 2002 record information does not approximate the criteria for a compensable rating.  As such, entitlement to an increased rating for residuals of appendectomy was not factually ascertainable at the time of this VA treatment record.  As such, the appropriate effective date for this increase is the date entitlement arose.

Next, the Board will look at the additional treatment records between the March 22, 2002 informal claim and the current effective date of January 15, 2010, to determine the date that entitlement to an increased rating for residuals of appendectomy arose.

During the period, the record does not contain evidence of a worsening of symptoms related to the Veteran's residuals of appendectomy.  The Veteran did not seek treatment for this condition at that time.  During treatment for dry throat and hemorrhoids in February 2006, the Veteran specifically denied nausea, vomiting, and abdominal pain.  A December 2009 VA allergy consult notes chronic pain in lower abdomen since appendicitis surgery as part of the Veteran's past medical history.  No further description of this pain was provided and his gastrointestinal system was found to be normal.  The Veteran did not submit any lay evidence to VA during this time period.  Given the lack of relevant records showing increased symptoms, the Board finds that entitlement to an increased rating for residuals of appendectomy was not factually ascertainable during this period.

By contrast, the record does show that entitlement to such an increase was factually ascertainable as of his January 15, 2010 claim.  At that time, the Veteran reported an increase in pain in his stomach.  This was supported by later treatment records that described his pain as constant.  See e.g., May 2010 VA treatment record.

Based on the above, the VA treatment records do not provide evidence that entitlement to an increase in the Veteran's residuals of appendectomy arose prior to January 15, 2010, the current effective date.  The preponderance of evidence is against assigning an earlier effective date and therefore the appeal as to this issue must be denied.




ORDER

An effective date prior to January 15, 2010 for the grant of a 10 percent rating for residuals of an appendectomy is denied.


REMAND

The Veteran was previously scheduled for VA scars, stomach, and intestines examinations in November 2016, but he failed to appear.  The Veteran has stated that he did not receive notice of these examinations.  The November 2016 VA Form 21-2507a notes two addresses for the Veteran; one in Ohio and one in Utah.  His address on file, however, is in Indiana.  Indeed, that is the address to which the December 2016 supplemental statement of the case was mailed.  As notice of these examinations does not appear to have been mailed to the Veteran's current address, the Board finds good cause in his failure to appear for them.  Thus, he should be rescheduled for an appropriate VA examination or examinations and notice should be sent to the address currently on file.  The TDIU issue is inextricably intertwined with the other ratings issues that are remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations to address his symptoms associated with residuals of appendectomy and associated scars.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated tests and studies should be performed, and the examiner must review the results of any testing prior to completing the report.

a.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms, to include nausea, vomiting, cramping, itching, and burning.

b.  The examiner should also discuss the nature and severity of all appendectomy residuals, to include surgical scars.

c.  Based on a review of the claims file, the examiner should indicate whether the Veteran's symptoms are related to the reported diagnosis of GERD and, if so, whether that condition is distinct from service-connected appendectomy residuals with surgical scars.

d.  The examiner must comment on the functional impairment resulting from the appendectomy residuals.  

In providing this opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records.  The examiner should remain mindful of the fact that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide the medical reasons for doing so.

2.  After the development requested above has been completed, readjudicate the claims that are the subject of the Remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


